Citation Nr: 1711027	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  12-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date earlier than February 16, 2012, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Linda Michaud-Wehunt


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from September 1999 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine which granted an increased, 100 percent, rating for PTSD, effective from February 16, 2012.  

This case was previously before the Board in February 2015.  The Board, in relevant part, denied the Veteran's claim for an earlier effective date for the grant of a 100 percent disability rating for PTSD.  In a May 2016 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's February 2015 denial of an effective date prior to February 16, 2012 for the grant of a 100 percent disability rating for PTSD and remanded the claim for readjudication consistent with the terms of the memorandum decision.  


FINDINGS OF FACT

1.  In a September 2007 rating decision, the Veteran was granted service connection for PTSD and assigned a 50 percent disability rating, effective January 31, 2007.  In a September 2009 rating decision, a 70 percent rating was granted for the service-connected PTSD, effective March 2, 2009.  The Veteran did not appeal these rating decisions and they became final. 

2.  On February 16, 2012, an informal claim for an increased rating for PTSD was received from the Veteran.  

3.  There were no formal or informal claims for an increased disability rating for PTSD between the September 2009 rating decision and February 16, 2012, nor can any such claims be inferred.  

4.  The exact onset of the Veteran's current symptoms and level of disability cannot be determined; however, it was factually ascertainable that an increase in severity of the Veteran's PTSD occurred one year prior to his claim for an increased disability rating.


CONCLUSION OF LAW

The criteria for an effective date of February 16, 2011, but no earlier, for a grant of a 100 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his initial claim.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following the date of discharge or release if the application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p) (2015).   The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. Id. at 57,686.

The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Where compensation or pension is increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, supra. 

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  

The Veteran contends he should be entitled to an earlier effective date for the assignment of the 100 percent disability rating for his PTSD.  In evaluating his claim, the Board must first identify the date of claim and then identify the date entitlement arose. 

In June 2007, the RO received the Veteran's formal claim (VA Form 21-526) for service connection for PTSD.  By September 2007 rating decision, the RO, in pertinent part, granted service connection for PTSD, and assigned a 50 percent rating, effective from January 31, 2007.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In February 2009, the Veteran filed a claim for an increased rating for PTSD.  In a  September 2009 rating decision, the RO granted an increased, 70 percent rating for PTSD, effective from March 2, 2009.  The Veteran did not appeal the September 2009 decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, the Veteran next filed a claim for an increased rating for PTSD on February 16, 2012.  On that date, he requested that "VA increase my 70 percent PTSD", noting that he was having problems keeping jobs, had not worked for the past year, had failed out of an educational program, and his personal and family relationships were failing despite his best efforts.  At that time, the Veteran also filed a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating), claiming that his PTSD and GERD affected full time employment.  

In April 2012, the Veteran underwent a VA examination to assess the severity of his PTSD.  The VA examiner opined that the Veteran's PTSD resulted in total occupational and social impairment.  The VA examiner noted that the Veteran was divorced and living with his girlfriend and had been housebound for the last three months.  With regard to employment, the Veteran reported that he last worked at Maine Maritime Academy in December 2009 but was let go after missing too many days of work for sleeplessness and anxiety.  The Veteran also reported that he had been kicked out of EMCC because he missed too many days of school and was constantly sick.  His PTSD symptoms included depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene.  The Veteran reported experiencing severe nightmares and night terrors and that he only slept 1-2 hours per night; he denied experiencing suicidal thoughts.  The VA examiner opined that based on the severity of symptoms and his almost complete lack of sleep, plus chronic anxiety, this Veteran most certainly displays an inability to obtain or maintain either sedentary or physical employment.  A GAF (global assessment of functioning) score of 45 was assigned.

Review of VA treatment records dated April 2006 through April 2012 show that the earliest treatment record received after the final September 2009 rating decision, was a VA treatment record dated December 8, 2010.  This VA treatment record showed  that the Veteran called from work and reported he had more difficulty coping lately and had an increase in PTSD symptoms.  He was taking an old prescription and it was helping, but his sleep was horrible, he was out of Ambien, and he wanted to see his mental health provider.  He denied suicidal and homicidal ideations.  The next day he presented for an urgent visit, reporting he had not been seen for a year and had become an officer at Maine Maritime Academy.  He reported that thought he could handle PTSD symptoms on his own, but that his PTSD symptoms and nightmares had flared up.  He reported that it was about this time of year until February when he had a flare up of PTSD symptoms because many life events happened at that time, including his father's suicide and his divorce.  

Several days later, on December 14, 2010, the Veteran stated that he felt normal but had several crying spells while talking about the ambush in Iraq.  The treating provider noted that the Veteran was high functioning but had significant, recurrent PTSD symptoms, worse at present but probably related to approaching anniversary of being ambushed while serving in Iraq.  He was not suicidal or homicidal.   

In January 2011, the Veteran responded to a questionnaire and endorsed having symptoms including disturbing memories, thoughts, or images, repeated disturbing dreams, reliving of the stressful event, moderate loss of interest in activities he used to enjoy, feeling distant or cut off from other people, having trouble sleeping, feeling irritable, having difficulty concentrating, and being super alert and easily startled.  He reported that these problems made it "extremely difficult" for him to work, take care of things at home, or get along with other people. 

In February 2011, he reported having persistent PTSD symptoms which had interfered with his work to the extent that he had requested and been granted a leave of absence from his job at Maine Maritime Academy.  On examination he was anxious but cooperative, oriented, depressed, and had normal speech and good eye contact.  His thought processes appeared logical, he denied suicidal or homicidal ideations and hallucinations, and his memory was intact.  The assessment was that he had significant, recurrent, worsening PTSD symptoms, some of which is related to anniversary of being ambushed while serving in Iraq, but sufficiently acute to warrant a leave of absence from his job.  It was noted that uniforms and a military atmosphere had become somewhat of a trigger for him.  Further, in February 2011, the Veteran reported tremor side effects from psychiatric medications, but his mood had improved.  He remained on a leave of absence but was in the process of enrolling in an x-ray technician program and was worried about his concentration due to a history of ADHD.  He was sleeping better with fewer nightmares, and his mood was euthymic and thoughts organized.  He agreed to start psychotherapy with a social worker.  

In March 2011, he had improved focus and motivation, with medication, and denied depression or anxiety.  His mental status examination was unremarkable, and the diagnosis included ADHD, described as improving with treatment, and PTSD, stable.  In April 2011, he reported side effects from psychiatric medications including being jittery and paranoid.  He was accepted into a medical radiology program, but felt he would not succeed because of his ADHD.  In June 2011, he reported no increased anxiety, and that he was able to sleep without nightmares with medication.  He denied depressive symptoms, denied social anxiety, or paranoia, and reported experiencing improved concentration.  The impression was PTSD, stable.  In July 2011, he reported that his focus and attention were improved and he was getting good grades in college; he also reported that he was sleeping well with no recent episodes of depression or anxiety.  His PTSD symptoms were described as stable.

In August 2011, the Veteran's diagnoses included ADHD and PTSD, and a GAF score of 71 was assigned.  Later in August 2011, he reported running out of medication the day before and experiencing rebound anxiety.  He was waking at night with racing thoughts.  His mental status examination was unremarkable, but it was noted that he was experiencing increased stressors related to an intensifying academic/clinical load at school, plus worries about his sister.  It was noted that he was generally doing well, with minor medication adjustments needed.

In October 2011, the Veteran reported that a close friend was killed yesterday in Afghanistan by a roadside bomb.  His classroom work and labs were very demanding and stressful, but his grades were good.  He had no increased depression, except with the bad news about his friend.  The impression was his PTSD was stable for the most part, but exacerbated by a friend's death.  Thereafter, the Veteran missed his next few appointments, and in a telephone call in February 2012, he reported he was doing "very good" but wanted to see his provider as soon as practical.  

In March 2012, he called and left an urgent message requesting a call from his provider.  When his call was returned, it was noted that his voice was trembling and he was in distress, and reported that for the past week, he had been becoming increasingly anxious and felt he was having panic attacks.  He started crying when he reported that tomorrow was the anniversary of his military trauma.  Later in March 2012, he reported he had dropped out of school and had night terrors.  On mental status examination, he was extremely anxious, but oriented and without psychosis.  The impression was relapse/recurrence of severe symptoms of PTSD around the anniversary of severe trauma, and attempts to self-medicate with alcohol.  

Here, the Veteran's claim for increase was received on February 16, 2012.  There is simply no indication of the Veteran's intent to file a claim for increase of his service-connected PTSD prior to February 2012, nor does the Veteran assert that he filed a claim for increase prior to February 2012.  Rather, the Veteran asserts that he should be granted an effective date back to the date he first reported a worsening of symptoms on December 8, 2010.  

However, the Veteran did not file a claim at that time, or otherwise inform the RO of recent treatment for his PTSD.  Additionally, the Veteran did not provide a copy of the December 8, 2010 treatment record to the RO; the RO obtained the Veteran's VA treatment records subsequent to his February 16, 2012 claim for an increase.  To this point, the Board reiterates that a claim is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2016).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The Board acknowledges that, under 38 C.F.R. § 3.157(b)(1) (2015), a report of examination or hospitalization may constitute an informal claim.  However, "[t]he mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit."  Criswell v. Nicholson, 20 Vet. App.501, 504 (2006).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  

In this case, as previously discussed, no informal or formal claim was received by the RO prior to February 16, 2012, and no intent to apply for benefits was evidenced prior to that date.  As noted, the Veteran does not assert that he submitted an informal claim prior to that date.  Nevertheless, to the extent that the Veteran asserts that the December 8, 2010 treatment record reflects an informal claim, the Board notes that the Veteran is charged with knowledge of the laws addressing claims for an increase and when such claim should be filed.  A claimed lack of knowledge of VA procedure does not assist in obtaining the benefit sought.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991)(ignorance of the law was not a valid basis for a claimant to assert that he/she should be awarded a benefit because the claimant was unaware of the applicable law(s)).

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, the effective date will be the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires: (1) a determination of the date of the receipt of the claim and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The Board observes that the Court, in the May 2016 memorandum decision, found that the Board, in the February 2015 decision denying the Veteran's claim for an earlier effective date, provided an inadequate statement of reasons or bases for finding that the evidence of record did not show an increase in the severity of the Veteran's PTSD symptomatology within one year before his February 16, 2012 claim, at any point during the period from December 9, 2010 to February 16, 2012, or within one year of the December 2010 VA treatment record.  The Court acknowledged that the Board reviewed records from December 2010 and February 2011.  The Court, in remanding the Veteran's claim, indicated that the Board must explain how it determined that the Veteran's PTSD symptoms did not rise to a level warranting a 100 percent disability rating prior to February 2012.  The Court indicated that, in readjudicating the Veteran's claim, the Board is to consider and discuss the evidence in the December 2010 and February 2011 VA treatment records, and the April 2012 examination report that concern pre-February 2012 symptomatology.  The Court indicated that it was unable to see how that evidence did not show an increase in PTSD symptoms prior to February 2012.  

The Board again acknowledges that the Veteran's VA treatment records dated from December 2010 through February 2012, as detailed above, show that the Veteran experienced increases in his PTSD symptoms prior to February 2012, and reiterates that the Veteran experienced intermittent increases in his PTSD symptoms prior to February 2012, as treatment and medication alleviated his symptoms at various intervals.  Nevertheless, the December 2010 VA treatment records reflect complaints of worse-than-normal PTSD symptoms; the Veteran reported in February 2011 that he was forced to take a leave of absence from his job because of worsening PTSD symptoms, and that he reported having been expelled from an educational program in November 2011.  Likewise, the April 2012 VA examiner noted that an evaluation of the Veteran, as well as the aforementioned treatment records, reflected that the severity of the Veteran's symptoms indicated that the Veteran "most certainly displays inability to obtain or maintain either sedentary or physical employment."   

Therefore, the Board finds that the record reflects an increase in the Veteran's PTSD symptomatology prior to the February 16, 2012, claim for an increase.  Nonetheless, the evidence of record does not provide an exact date where it is factually ascertainable as to when his symptoms increased.  

To this point, the Board notes that, under Harper, an increased in symptomatology more than one year prior to the date of claim requires an effective date no earlier than the date of claim.  To the extent that the Court is suggesting that the Veteran's symptoms were so severe as to warrant a 100 percent disability rating since December 2010 or February 7, 2011, the Board finds that neither of these dates can be legally accepted as an effective date as no claim was received within one year of either date. Moreover, the December 2010 symptoms were noted to be transitory based on the anniversary of events and do not indicate a permanent increase.   Nevertheless, as the exact date of increase cannot be determined beyond records reflecting that it likely occurred sometime between February 20, 2011, when he was prescribed medication and psychotherapy for his PTSD symptoms, and November 2011, when he reported that he was no longer enrolled in his education program, the Board will afford the Veteran the benefit of the doubt and will presume an increase in the severity of the Veteran's PTSD symptomatology from one year prior to the date of claim.  As such, an effective date of February 16, 2011, one year prior to the date of receipt of a claim for an increase (February 16, 2012) is the proper effective date for the increased 100 percent disability rating for the service-connected PTSD.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Further, to the extent that the Veteran is asserting a freestanding claim for an earlier effective date was submitted prior to the February 16, 2011, date being assigned in this decision, there can be no such valid claim because such a claim vitiates the rule of finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Under such circumstances, the Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. 


ORDER

Entitlement to a 100 percent disability rating for PTSD is granted effective February 16, 2011, subject to the laws and provisions governing the award of monetary benefits.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


